769 N.W.2d 655 (2009)
Nancy BRICKER, Plaintiff-Appellant,
v.
AUSABLE VALLEY COMMUNITY MENTAL HEALTH SERVICES, Hollie McDonald, Lee D. Mertz, and Floyd R. Smith, Defendants-Appellees.
Docket No. 138413. COA No. 281736.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the January 29, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.